Exhibit 99.1 Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Mary Skafidas Investor and Public Relations (212) 521-2788 NEWS RELEASE LOEWS CORPORATION REPORTS NET INCOME OF $ NEW YORK, April 29, 2013—Loews Corporation (NYSE:L) today reported net income for the 2013 first quarter of $242 million, or $0.62 per share, compared to $367 million, or $0.92 per share, in the 2012 first quarter. Net income in the first quarter of 2013 includes an after tax ceiling test impairment charge of $92 million at HighMount Exploration & Production LLC related to the carrying value of its natural gas and oil properties as compared to an impairment charge of $28 million in the prior year quarter. Excluding these non-cash impairment charges, net income (non-GAAP) was $334 million in the 2013 first quarter as compared to $395 million in the 2012 first quarter. Book value per share increased to $49.93 at March 31, 2013 from $49.67 at December 31, 2012. CONSOLIDATED HIGHLIGHTS Three Months Ended March 31, (In millions, except per share data) Income before net investment gains and ceiling test impairment charges $ $ Non-cash ceiling test impairment charges ) ) Net investment gains 14 19 Net income attributable to Loews Corporation $ $ Net income per share $ $ Book value per share at: March 31, 2013 $ December 31, 2012 March 31, 2012 Excluding the non-cash ceiling test impairment charges, the decrease in net income is primarily due to reduced parent company investment income as a result of lower performance for the trading portfolio. Page 1 of 5 CNA Financial Corporation’s earnings were essentially unchanged with the prior year primarily due to improved current year non-catastrophe underwriting results offset by lower investment income, higher catastrophe losses and decreased net favorable prior year development. Diamond Offshore’s earnings decreased due to lower utilization primarily from fewer revenue earning days due to increased rig surveys. SHARE REPURCHASES At March 31, 2013, there were 389.9 million shares of Loews common stock outstanding. During the three months ended March 31, 2013, the Company purchased 2.1 million shares of its common stock at an aggregate cost of $92 million. Depending on market conditions, the Company may from time to time purchase shares of its and its subsidiaries’ outstanding common stock in the open market or otherwise. CONFERENCE CALLS A conference call to discuss the first quarter results of Loews Corporation has been scheduled for 11:00 a.m. ET, today. A live webcast of the call will be available online at the Loews Corporation website (www.loews.com). Please go to the website at least ten minutes before the event begins to register and to download and install any necessary audio software. Those interested in participating in the question and answer session should dial (877) 692-2592, or for international callers, (973) 582-2757. The conference ID number is 33378851. An online replay will also be available on the Loews Corporation’s website following the call. A conference call to discuss the first quarter results of CNA has been scheduled for 10:00 a.m. ET, today. A live webcast will be available at http://investor.cna.com. Those interested in participating in the question and answer session should dial (888) 438-5524, or for international callers, (719) 325-2464. Please go to the website at least ten minutes before the event begins to register and to download and install any necessary audio software. A conference call to discuss the first quarter results of Boardwalk Pipeline has been scheduled for 9:00 a.m. ET, today. A live webcast will be available at www.bwpmlp.com. Those interested in participating in the question and answer session should dial (877) 546-5018 or for international callers, (857) 244-7550. The conference ID number is 49371970. Please go to the website at least ten minutes before the event begins to register and to download and install any necessary audio software. A conference call to discuss the first quarter results of Diamond Offshore was held on Thursday, April 25, 2013. An online replay is available on Diamond Offshore’s website (www.diamondoffshore.com). # # # ABOUT LOEWS CORPORATION Loews Corporation, a holding company, is one of the largest diversified corporations in the United States. Its principal subsidiaries are CNA Financial Corporation (NYSE: CNA), a 90% owned subsidiary; Diamond Offshore Drilling, Inc. (NYSE: DO), a 50.4% owned subsidiary; Boardwalk Pipeline Partners, LP (NYSE: BWP), a 55% owned subsidiary; HighMount Exploration & Production LLC, a wholly owned subsidiary; and Loews Hotels, a wholly owned subsidiary. Page 2 of 5 # # # FORWARD-LOOKING STATEMENTS Statements contained in this press release which are not historical facts are “forward-looking statements” within the meaning of the federal securities laws. Forward-looking statements are inherently uncertain and subject to a variety of risks that could cause actual results to differ materially from those expected by management of the Company. A discussion of the important risk factors and other considerations that could materially impact these matters as well as the Company’s overall business and financial performance can be found in the Company’s reports filed with the Securities and Exchange Commission and readers of this release are urged to review those reports carefully when considering these forward-looking statements. Copies of these reports are available through the Company’s website (www.loews.com). Given these risk factors, investors and analysts should not place undue reliance on forward-looking statements. Any such forward-looking statements speak only as of the date of this press release. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement to reflect any change in the Company’s expectations with regard thereto or any change in events, conditions or circumstances on which any forward-looking statement is based. Page 3 of 5 Loews Corporation and Subsidiaries Selected Financial Information (In millions) Three Months Ended March 31, Revenues: CNA Financial $ $ Diamond Offshore (a) Boardwalk Pipeline HighMount 68 76 Loews Hotels 94 80 Investment income and other 8 77 Investment gains: CNA Financial 24 32 Corporate and other 24 32 Total $ $ Income (Loss) Before Income Tax: CNA Financial $ $ Diamond Offshore (a) Boardwalk Pipeline 99 92 HighMount Operations 6 10 Ceiling test impairment charge ) ) Loews Hotels 7 Investment income, net 7 76 Other (b) ) ) Investment gains: CNA Financial 24 32 Corporate and other 24 32 Total $ $ Net Income (Loss) Attributable to Loews Corporation: CNA Financial $ $ Diamond Offshore (a) 82 87 Boardwalk Pipeline (c) 33 35 HighMount Operations 4 6 Ceiling test impairment charge ) ) Loews Hotels 4 Investment income, net 5 50 Other (b) ) ) Investment gains: CNA Financial 14 19 Corporate and other 14 19 Net income attributable to Loews Corporation $ $ (a) Includes a $25 million gain ($9 million after tax and noncontrolling interests) for the three months ended March 31, 2012 on the sale of a jack-up rig. (b) Consists primarily of corporate interest expense and other unallocated expenses. (c) Represents a 55.4% and 61.8% ownership interest in Boardwalk Pipeline for the respective periods. Page 4 of 5 Loews Corporation and Subsidiaries Consolidated Financial Review (In millions, except per share data) Three Months Ended March 31, Revenues: Insurance premiums $ $ Net investment income Investment gains 24 32 Contract drilling revenues Other Total Expenses: Insurance claims & policyholders’ benefits Contract drilling expenses Other (a) Total Income before income tax Income tax expense ) ) Net income Amounts attributable to noncontrolling interests ) ) Net income attributable to Loews Corporation $ $ Diluted income per share attributable to Loews Corporation $ $ Weighted diluted number of shares (a) Includes non-cash impairment charges of $145 million and $44 million ($92 million and $28 million after tax) for the three months ended March 31, 2013 and 2012 related to the carrying value of HighMount’s natural gas and oil properties. Page 5 of 5
